This is a proceeding invoking the supervisory powers of this[1]  court to annul an order of the district court refusing relator the right to file an amended answer in an action wherein Bruce Bolitho, by and through his guardian ad litem, Marian Bolitho, is plaintiff and it is defendant. The complaint in that action is practically identical with that involved in companion case No. 7899, Darlene Bolitho v. Safeway Stores, Inc., ante, p. 213, 95 P.2d 443, this day decided. Defendant Safeway Stores in the action here involved first filed a general denial and thereafter made application to file an amended answer, setting forth the identical matter in defense alleged in the proposed answer in companion case No. 7899.
What we have said in case No. 7899 has equal application to this case. On the authority of that case the application here made is denied and the proceeding dismissed.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES MORRIS, ERICKSON and ARNOLD concur. *Page 223